     Case 1:17-cv-05833-DLC Document 291 Filed 01/21/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
NORMA KNOPF and MICHAEL KNOPF,         :              17cv5833(DLC)
                                       :
                         Plaintiffs,   :                   ORDER
               -v-                     :
                                       :
FRANK M. ESPOSITO, DORSEY & WHITNEY,   :
LLP, NATHANIEL H. AKERMAN, EDWARD S.   :
FELDMAN, and MICHAEL HAYDEN SANFORD,   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     In a letter of January 18, 2021, the plaintiffs moved to

compel defendant-attorney Edward Feldman to produce his

communications with Michael Sanford from December 29, 2015 to

July 11, 2017.   An Order of January 19 required responsive

submissions by January 21.    The motion is granted to the

following extent.

     This motion seeks to enforce the plaintiffs’ request for

the production of documents.     In his December 24, 2020 response

to the request, Feldman stated that the requested information is

already in the possession of the plaintiffs, is in the

possession of a third party, contains confidential information,

is irrelevant, and/or is covered by the attorney-client

privilege.
     Case 1:17-cv-05833-DLC Document 291 Filed 01/21/21 Page 2 of 3




     The requested information is not privileged to the extent

Feldman represented only Pursuit Holdings, LLP (“Pursuit”).

Pursuit was one of several companies owned and controlled by

Sanford.   In a letter of January 21, Feldman contends that he

only represented Pursuit and at no point represented Sanford

personally.   Pursuit has filed for bankruptcy and its Trustee

has waived “any attorney-client privilege on behalf of [Pursuit]

and will not object to the Knopfs obtaining any documents or

testimony in discovery which may otherwise be subject to an

attorney-client privilege held by [Pursuit].”

     In his letter of January 21, non-party Sanford does not

contest that Pursuit’s attorney-client privilege was waived by

Pursuit’s Trustee.   Sanford asserts, however, that Feldman

functioned as an attorney for Pursuit, for Sanford’s other

companies, and perhaps for Sanford personally.

     Feldman’s January 21 letter represents that he has already

produced all responsive documents in his possession to the

plaintiffs, that the documents are irrelevant, and that they are

privileged pursuant to a joint defense agreement.        If Feldman

has already produced all responsive documents to the plaintiffs,

there is no need for this Court to determine who Feldman has

represented and whether a further production is warranted.

Accordingly, it is hereby




                                   2
     Case 1:17-cv-05833-DLC Document 291 Filed 01/21/21 Page 3 of 3




     ORDERED that Feldman will disclose by Monday, January 25,

2021 whether he has already produced to the plaintiffs all the

material in his possession that is responsive to the request

identified at the beginning of this Order.       If Feldman has

withheld from production any communications because he contends

that they are privileged or irrelevant, he shall state so

clearly.



Dated:     New York, New York
           January 21, 2021




                                   3
